AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                  FILED IN THE
                                                                  for the_                         U.S. DISTRICT COURT
                                                     Eastern District of Washington          EASTERN DISTRICT OF WASHINGTON



                     GLEN GREGORY F.                                                          Dec 26, 2018
                                                                                                  SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:17-CV-315-FVS
        COMMISSIONER OF SOCIAL SECURITY                              )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment is DENIED.
’
              Defendant's Motion for Summary Judgment is GRANTED.
              Judgment is entered for the Defendant.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge          Rosanna Malouf Peterson                                            on cross-motions for
      summary judgment.


Date: 12/26/2018                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Renea Grogan
                                                                                          (By) Deputy Clerk

                                                                            Renea Grogan
